May 1, 2017 STRATEGIC FUNDS, INC. - DREYFUS CONSERVATIVE ALLOCATION FUND - DREYFUS MODERATE ALLOCATION FUND - DREYFUS GROWTH ALLOCATION FUND Supplement to Summary Prospectuses and Statutory Prospectus dated December 30, 2016 The Board of Directors of Strategic Funds, Inc. (the “Company”) has approved the liquidation of Dreyfus Conservative Allocation Fund, Dreyfus Moderate Allocation Fund and Dreyfus Growth Allocation Fund (each, a “Fund” and collectively, the “Funds”), each a series of the Company, effective on or about July 25, 2017 (the “Liquidation Date”). Before the Liquidation Date, and at the discretion of Fund management, each Fund will redeem the shares it holds of underlying funds and will cease to pursue its investment objective and policies.
